Per Curiam.
—In habeas corpus proceedings the Circuit Judge awarded the care, custody and control of Opal Alderman, a minor grand-daughter to the defendant in error, according to Ellen Reynolds formerly Mrs. M. Bruce Alderman, the mother of the minor, the right to have the custody of the child at least once a year for six weeks, the child not to be taken beyond the jurisdiction of the court. Writ of error was allowed and taken.
As it does not appear that the Circuit Judge abused his judicial discretion or violated any provision or settled principle of law in awarding the custody of the minor child, and as further orders may be made in the premises by the Circuit Judge as the welfare of the child and the rights of the parties may require, the order appealed from is affirmed.
All concur.